DETAILED ACTION
This office action is in response to communication filed on 18 October 2022.

Claims 25 – 44 are presented for examination.

The following is a FINAL office action upon examination of application number 17/345950.  Claims 25 – 44 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
In the response filed 18 October 2022, Applicant amended claims 32, 33, 37, and 44.  Applicant previously canceled claims 1 – 25.

Amendments to claims 32, 33, 37, and 44 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 25 – 44 are maintained.


Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.


In the remarks regarding the 35 USC 101 rejection of pending claims, Applicant argues that claims are not directed to abstract ideas without significantly more.  Examiner respectfully disagrees. Applicant states without evidence that claims do not recite a judicial exception, and that even if that were true, independent claims recite a practical application.  This is not true, and Examiner maintains in the rejection what is abstract and why it falls into the two subcategories as defined by the 2019 Revised Guidance.  Claims absolutely can be performed in the human mind, because mathematical modeling and duplicates of models was hand calculated long before computing existed.  Applicant references “80 products” in a model, but that is not claimed, nor is that restrictive of a manual process.  Examples in Applicant’s disclosure are helpful in understanding the entirety of Applicant’s claimed invention, but language is not read into the claim language in the manner that Applicant argues.  Claims also recite certain methods of organizing human activity (not behavior as Applicant alleges).  Applicant is conflating the three separate subcategories of certain methods of organizing human activity.  Fundamental economic principles or practices does not apply in this case.  Commercial or legal interactions includes business relations such as those functions claimed of determining choice probability for item utility.  This is spelled out in the first paragraphs of Applicant’s own specification, which describes techniques to help analysts to make informed marketing decisions about products and to perform forecasting.  This is a manner of business relations as part of this subcategory described above.  The third subcategory is managing personal behavior or relationships or interactions between people.  While Applicant disagrees with this assessment by the Examiner, arguably modeling probability of customer behavior is a management of interactions between people.  It was clarified in the October 2019 Update on Subject Matter Eligibility that one person performing a function, such as a customer, can “encompass…activity of a single person” (October 2019 Update, page 5). Examiner has removed this part of the rejection to add clarity, but the business relations remains.    With respect to the abstract idea of mathematical concepts, the functionality of subtracting values is claimed as part of inserting values into a mathematical model.  Applicant has claimed subtracting values, regardless if they agree it is actively claimed, but the overall act of building a model and further calculating choice probability is mathematical.  Mathematical calculations are included as a subcategory for the category of mathematical concepts, so this claim limitation is abstract.
Turning to Applicant’s arguments that claims are directed towards an improvement to the technical field of market research and improvement in choice modeling techniques to facilitate sales forecasting and allow analysts to make informed marketing decisions, Examiner further disagrees.  It must be pointed out that Applicant is stating that their claims are in fields of market research including sales forecasting, which reinforces Examiner’s earlier argument that claims are directed to business relations.  Regardless, these are not technical fields, rather they are fields of business.  Improvement upon modeling techniques that improves upon a business process is pertinent to a prior art rejection, however none has been made in the instant application.  Subject matter eligibility is separate and improvement to modeling is an improvement to a business or mathematical technique that has no bearing on the generic computing technology claimed.  Applicant may feel that the problem is technical, but the technical components actually claimed are only a processor, engine circuitry, and memory.  Those are non-specific, and no improvement to their functionality of executing the abstract ideas utilizing basic computing technology is claimed.  Therefore, there is no practical application of the abstract ideas claimed, and the rejection is proper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite building a multinomial logit model based on quantity of set of products that are indicative of respondent choice data, generating copies of the model corresponding to number of quantity of products in the set, estimating item utility parameters of the model based on number of copies and respondent choice data, converging sourcing effect values from initially random values, sourcing effect values to be subtracted from parameters, determining a fit value between respondent choice data and converged sourcing effect values, stopping the estimation in response to identifying a threshold measure of fit, and calculating choice probability for corresponding set of products based on estimated parameters.  The dependent claims further limit the abstract ideas of the independent by steps like generating offset values and generating matrices.  Utilizing models to calculate probability based on parameters is both a mental process (including observations, evaluation, judgment, opinion) and a certain method of organizing human activity (business relations). Subtracting values from parameters is a mathematical concept.  Certain methods of organizing human activity, mathematical concepts, and mental processes groupings are each defined as a type of abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of various engine circuitry, processor, and memory are merely utilized in a simple application of computer automation.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP §2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) claims storage and retrieval of information in memory which is similar to starting with a base model and building repeat models from information as in Applicant’s claims and was found to be well-understood, routine, and conventional use of computers. Additionally, performing repetitive calculations was found to be ineligible in Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”), in which calculating choice probability also qualifies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683